Case: 19-40913      Document: 00515708795         Page: 1     Date Filed: 01/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 15, 2021
                                  No. 19-40913
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Fred Hoffman, III,

                                                             Plaintiff—Appellant,

                                       versus

   Corey Furr; Isaac Kwarteng; Physician Susanna
   Corbett; Tonya Lawson; Ben Raimer,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:18-CV-235


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Fred Hoffman, III, Texas prisoner # 1662898,
   challenges the dismissal, for failure to state a claim and as frivolous under 28
   U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), of his 42 U.S.C. § 1983 complaint.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40913      Document: 00515708795           Page: 2     Date Filed: 01/15/2021




                                     No. 19-40913


          In maintaining defendants, prison employees and officials, violated his
   Eighth Amendment rights by failing to properly treat his diabetes, Hoffman
   asserts defendants adversely affected his health by: limiting him to two
   insulin injections per day; scheduling one of the injections at 3 a.m.
   (infringing on Hoffman’s sleep); switching him to cheaper medications; and
   failing to provide him with a 3 a.m. snack, a special diet, and proper clothing.
   Hoffman also contends that, in retaliation for his filing administrative
   grievances and testifying in support of other inmates’ actions, defendants:
   reduced his number of daily insulin injections from three to two; treated his
   failures to attend his 3 a.m. injection as disciplinary infractions; and switched
   him to a less-effective medication. Both claims fail. (Although Hoffman
   raised an equal-protection claim in district court, it is abandoned on appeal
   for failure to brief. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).)
          Adopting a magistrate judge’s report and recommendation, the
   district court dismissed Hoffman’s complaint for failure to state a claim
   and/or as frivolous under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).
   Because the magistrate judge could have referred to either § 1915(e)(2)(B)(i)
   (frivolous claim) or § 1915(e)(2)(B)(ii) (failure to state a claim) in its
   recommendation, we review the dismissal de novo. See Geiger v. Jowers, 404
   F.3d 371, 373 (5th Cir. 2005) (reviewing de novo because the district court
   referred to both § 1915(e)(2)(B)(i) and § 1915A).
          When reviewing a dismissal for failure to state a claim pursuant to
   § 1915(e)(2)(B) and § 1915A(b)(1), we accept the facts alleged in the
   complaint as true and construe them in the light most favorable to plaintiff.
   Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 419 (5th Cir. 2017). A
   complaint is frivolous if it lacks an arguable basis either in law or fact. Siglar
   v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).




                                           2
Case: 19-40913       Document: 00515708795           Page: 3     Date Filed: 01/15/2021




                                      No. 19-40913


          To state a claim under the Eighth Amendment based on inadequate
   medical treatment, a prisoner “must allege acts or omissions sufficiently
   harmful to evidence deliberate indifference to serious medical needs”.
   Estelle v. Gamble, 429 U.S. 97, 106 (1976). Hoffman fails to meet the
   deliberate-indifference standard because he does not show defendants were
   aware of, and then consciously disregarded, any substantial risk of serious
   harm. See Lawson v. Dallas Cnty., 286 F.3d 257, 262 (5th Cir. 2002)
   (“plaintiff must show that jail officials acted or failed to act with deliberate
   indifference to [the alleged] risk”). At most, his assertions amount to
   disagreements about his medical treatment, negligence, or medical
   malpractice—none of which amount to deliberate indifference to his serious
   medical needs. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
          A retaliation claim under § 1983 requires a prisoner to allege: “(1) a
   specific constitutional right, (2) . . . defendant’s intent to retaliate against the
   prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and
   (4) causation”. Jones v. Greninger, 188 F.3d 322, 324–25 (5th Cir. 1999).
   Although plaintiffs can show retaliatory intent by alleging “a chronology of
   events from which retaliation may plausibly be inferred”, Woods v. Smith, 60
   F.3d 1161, 1166 (5th Cir. 1995) (citation omitted), Hoffman fails to allege a
   sufficient chronology for any claimed retaliatory acts.
          The district court’s dismissal of Hoffman’s complaint counts as a
   strike under 28 U.S.C. § 1915(g). See Alexander v. Tex. Dep’t of Crim. Just.,
   951 F.3d 236, 241 (5th Cir. 2020). Hoffman is cautioned: if he accumulates
   three strikes, he may not proceed in forma pauperis in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).
          AFFIRMED; strike warning ISSUED.




                                            3